          Case 3:21-cv-03879-JD Document 1 Filed 05/24/21 Page 1 of 24




 1 Devin Bolton (SBN 290037)
     dbolton@weitzlux.com
 2 WEITZ & LUXENBERG, PC
   1880 Century Park East, Suite 700
 3 Los Angeles, CA 90067
   Phone: (212) 558-5552
 4 Fax: (212) 344-5461

 5 Robin Greenwald (pro hac vice application forthcoming)
     rgreenwald@weitzlux.com
 6 Diana Gjonaj (pro hac vice application forthcoming)
     dgjonaj@weitzlux.com
 7 WEITZ & LUXENBERG, PC
   700 Broadway
 8 New York, NY 10003
   Phone: (212) 558-5500
 9 Fax: (212) 344-5461

10 Attorneys for Plaintiff

11                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
12

13
     LINDA VACCHINO,                                 Civil Action No.:
14
                 Plaintiff,
15   v.                                              COMPLAINT FOR DAMAGES

16   SYNGENTA AG; SYNGENTA CROP
     PROTECTION, LLC; CHEVRON U.S.A.,
17   INC.; and DOES 1 through 60 inclusive,          DEMAND FOR JURY TRIAL

18           Defendants.

19

20          Plaintiff LINDA VACCHINO, by and through counsel alleges upon information and belief
21 and complains of Defendants Syngenta AG (“SAG”) and Syngenta Crop Protection, LLC

22 (“SCPLLC”) (together with their predecessors-in-interest, referred to collectively as the “Syngenta

23 Defendants”); Chevron U.S.A., Inc. (together with its predecessors-in-interest, referred to

24 collectively as the “Chevron Defendants”); and Does One through Sixty, states:

25                                   STATEMENT OF THE CASE
26          1.      Plaintiff LINDA VACCHINO suffers from Parkinson’s disease caused by her
27 exposure to the herbicide Paraquat.

28          2.      Plaintiff LINDA VACCHINO is a Florida resident.

                                         COMPLAINT FOR DAMAGES
         Case 3:21-cv-03879-JD Document 1 Filed 05/24/21 Page 2 of 24




 1          3.      Defendants are companies that since 1964 have manufactured, distributed, licensed,

 2 marketed, and sold Paraquat for use in the United States, including California.

 3          4.      Plaintiff brings this action to recover damages for personal injuries resulting from

 4 the injured Plaintiff’s exposures to Paraquat manufactured, distributed, and sold by Defendants.

 5          5.      Defendants’ tortious conduct, including their negligent acts and omissions in the

 6 research, testing, design, manufacture, marketing, and sale of Paraquat, caused Plaintiff injuries. At

 7 all relevant times, Defendants knew or, in the exercise of reasonable care, should have known that

 8 Paraquat was a highly toxic substance that can cause severe neurological injuries and impairment,

 9 and should have taken steps in their research, manufacture, and sale of Paraquat to ensure that people

10 would not be harmed by foreseeable uses of Paraquat.

11                                             JURISDICTION

12          6.      This Court has jurisdiction over Defendants and this action pursuant to 28 U.S.C. §

13 1332 because there is complete diversity of citizenship between Plaintiff and each Defendant.

14 Indeed, Plaintiff is a resident of Florida; SCPLLC is a Delaware limited liability company with its

15 principal place of business in Greensboro, North Carolina (SCPLLC is a wholly-owned subsidiary

16 of Defendant SAG); SAG is a foreign corporation with its principal place of business in Basel,

17 Switzerland; Chevron U.S.A., Inc. is a Pennsylvania corporation with its principal place of business

18 in San Ramon in Contra Costa County, California. Defendants are all either incorporated and/or have

19 their principal place of business outside of the state in which the Plaintiff resides.

20          7.      The amount in controversy between Plaintiff and Defendants exceeds $75,000,

21 exclusive of interest and cost.

22                                                  VENUE

23          8.      Venue is proper within the Northern District of California pursuant to 28 U.S.C. §

24 1391 because Defendants conduct business here and are subject to personal jurisdiction in this

25 District. Defendants sell, market, and/or distribute Paraquat within the Northern District of

26 California. Also, a substantial part of the acts and/or omissions giving rise to these claims occurred

27 within this District. Chevron U.S.A., Inc. is a corporation organized under the laws of the State of

28 Pennsylvania, with its headquarters and principal place of business in San Ramon in Contra Costa

                                                        2
                                          COMPLAINT FOR DAMAGES
         Case 3:21-cv-03879-JD Document 1 Filed 05/24/21 Page 3 of 24




 1 County, California.

 2          9.      This Court has personal jurisdiction over each of the Defendants in this diversity case

 3 because a state court of California would have such jurisdiction, in that:

 4                  a.      Over a period of two (Chevron Defendants) to six (Syngenta Defendants)

 5          decades, each Defendant and/or its predecessor(s), together with those with whom they were

 6          acting in concert, manufactured Paraquat for use as an active ingredient in Paraquat products,

 7          distributed Paraquat to formulators of Paraquat products, formulated Paraquat products,

 8          marketed Paraquat products to the California agricultural community, and/or distributed

 9          Paraquat products, intending that such products would be regularly, and knowing they

10          regularly were, sold and used in the State of California;

11                  b.      Plaintiff’s claims against each Defendant arise out of these contacts between

12          the Defendant and/or its predecessor(s), together with those with whom they were acting in

13          concert, with the State of California; and

14                  c.      These contacts between each Defendant and/or its predecessors, together with

15          those with whom they were acting in concert, and the State of California, were so regular,

16          frequent, and sustained as to provide fair warning that it might be hauled into court there,

17          such that requiring it to defend this action in the State of California does not offend

18          traditional notions of fair play and substantial justice.

19                                  INTRADISTRICT ASSIGNMENT

20          10.     This action arises from the actions of Defendants – and, in particular, the actions of

21 Defendant Chevron U.S.A., Inc. Defendant Chevron U.S.A., Inc. is a Pennsylvania corporation with

22 its principal place of business in San Ramon in Contra Costa County, California. Pursuant to Local

23 Rule 3-2(c), this claim may be assigned to either the San Francisco Division or the Oakland Division.

24                                                 PARTIES

25          11.     The true names or capacities whether individual, corporate, governmental or

26 associate, of the defendants named herein as Doe are unknown to Plaintiff who therefore sues said

27 defendants by such fictitious names. Plaintiff prays for leave to amend this Complaint to show their

28 true names and capacities and/or bases for liability when the same have been finally determined.

                                                         3
                                          COMPLAINT FOR DAMAGES
         Case 3:21-cv-03879-JD Document 1 Filed 05/24/21 Page 4 of 24




 1          12.      Plaintiff is informed and believes, and upon such information and belief alleges, that

 2 each of the defendants designated herein as Doe is strictly, negligently, or otherwise legally

 3 responsible in some manner for the events and happenings herein referred to, and negligently or

 4 otherwise caused injury and damages proximately to Plaintiff as is hereinafter alleged.

 5          13.      At all times herein mentioned, each and every one of the Defendants was the agent,

 6 servant, employee, joint venturer, alter ego, successor-in-interest, and predecessor-in-interest of

 7 each of the other, and each was acting within the course and scope of their agency, service, joint

 8 venture, alter ego relationship, employment, and corporate interrelationship.

 9          14.      U.K. manufacturer Imperial Chemical Industries Ltd. a/k/a Imperial Chemical

10 Industries PLC (“ICI”) first introduced Paraquat to world markets in or about 1962 under the brand

11 name GRAMOXONE®.

12          15.      In or about 1971, ICI created or acquired a wholly-owned U.S. subsidiary organized

13 under the laws of the State of Delaware, which was ultimately known as ICI Americas Inc. (“ICI

14 Americas”).

15          16.      Chevron Chemical Company was a corporation organized under the laws of the

16 State of Delaware.

17          17.      Pursuant to distribution and licensing agreements with ICI and ICI Americas, Chevron

18 Chemical Company had exclusive rights to distribute and sell Paraquat in the United States and did in

19 fact manufacture, formulate, distribute, and sell Paraquat in the United States, including in California

20 for use in California, from approximately 1964 until approximately 1986.

21          18.      Chevron U.S.A., Inc. is the successor-in-interest to Chevron Chemical Company.

22          19.      At all relevant times, Chevron Chemical Company acted as the agent of Chevron

23 U.S.A., Inc. in selling and distributing Paraquat in the U.S. At all relevant times, Chevron Chemical

24 Company was acting within the scope of its agency in selling and distributing Paraquat. Chevron

25 U.S.A., Inc. is liable for the acts of its agent.

26          20.     From approximately 1964 through approximately 1986, pursuant to distribution and

27 licensing agreements with Chevron Chemical Company, SAG’s and/or SCPLLC’s predecessors-in-

28 interest, ICI and ICI Americas, and Does One through Sixty manufactured some or all of the

                                                       4
                                          COMPLAINT FOR DAMAGES
         Case 3:21-cv-03879-JD Document 1 Filed 05/24/21 Page 5 of 24




 1 Paraquat that Chevron Chemical Company distributed and sold in the United States, including in

 2 California for use in California.

 3           21.    From approximately 1964 through approximately 1986, pursuant to distribution and

 4 licensing agreements between and among them, ICI, ICI Americas, Chevron Chemical Company,

 5 and Does One through Sixty acted in concert to register, manufacture, formulate, and distribute and

 6 sell (through Chevron Chemical Company) Paraquat for use in the U.S., including in California for

 7 use in California, and their respective successors-in-interest, SAG, SCPLLC, and Chevron U.S.A.,

 8 Inc., are jointly liable for the resulting injuries alleged herein.

 9           22.    After 1986, SCPLLC, Does One through Sixty, and/or their predecessors-in-interest

10 sold and distributed and continue to sell and distribute Paraquat in the United States, including in

11 California for use in California.

12           23.    As a result of mergers and corporate restructuring, SAG is the successor-in-interest

13 to ICI.

14           24.    As a result of mergers and corporate restructuring, SCPLLC is the successor-in-

15 interest to ICI Americas, Inc.

16           25.    Thus, from approximately 1964 through the present, the Syngenta Defendants, Does

17 One through Sixty, or their predecessors-in-interest have manufactured, formulated, distributed, and

18 sold Paraquat for use in the U.S., including in California for use in California.

19                             PLAINTIFF’S EXPOSURE TO PARAQUAT

20           26.    At all relevant times, Plaintiff LINDA VACCHINO was an agricultural laborer

21 and/or farmer who was exposed to Paraquat from approximately 1992 to approximately 1997 in

22 Florida: (1) when it was mixed, loaded, applied, and/or cleaned; (2) as a result of spray drift (the

23 movement of herbicide spray droplets from the target area to an area where herbicide application

24 was not intended, typically by wind); and/or (3) as a result of contact with sprayed plants.

25           27.    At all relevant times, it was reasonably foreseeable that when Paraquat was used in

26 the intended or a reasonably foreseeable manner, users of Paraquat and persons nearby would be

27 exposed to it.

28           28.    At all relevant times, it was reasonably foreseeable that Paraquat could enter the

                                                        5
                                          COMPLAINT FOR DAMAGES
         Case 3:21-cv-03879-JD Document 1 Filed 05/24/21 Page 6 of 24




 1 human body: (1) through absorption or penetration of the skin, mucous membranes, and other

 2 epithelial tissues (including tissues of the mouth, nose and nasal passages, trachea, and conducting

 3 airways, particularly where cuts, abrasions, rashes, sores, or other tissue damage were present); (2)

 4 through the olfactory bulb; (3) through respiration into the lungs; and (4) through ingestion into the

 5 digestive tract of small droplets swallowed after entering the mouth, nose, or conducting airways.

 6                         PARAQUAT CAUSES PARKINSON’S DISEASE

 7          29.    At all relevant times, it was reasonably foreseeable that Paraquat that entered a

 8 human body could ultimately enter the brain.

 9          30.    At all relevant times, it was reasonably foreseeable that Paraquat that entered a

10 human body could induce the misfolding of the alpha synuclein protein.

11          31.    Parkinson’s disease is a progressive neurodegenerative disorder of the brain that

12 affects primarily the motor system– the part of the central nervous system that controls movement.

13          32.    The characteristic symptoms of Parkinson’s disease are its “primary” motor

14 symptoms: resting tremor (shaking movement when the muscles are relaxed), bradykinesia

15 (slowness in voluntary movement and reflexes), rigidity (stiffness and resistance to passive

16 movement), and postural instability (impaired balance).

17          33.    Parkinson’s disease’s primary motor symptoms often result in “secondary” motor

18 symptoms such as freezing of gait; shrinking handwriting; mask-like expression; slurred,

19 monotonous, quiet voice; stooped posture; muscle spasms; impaired coordination; difficulty

20 swallowing; and excess saliva and drooling caused by reduced swallowing movements.

21          34.    Non-motor symptoms—such as loss of or altered sense of smell; constipation; low

22 blood pressure on rising to stand; sleep disturbances; and depression—are present in most cases of

23 Parkinson’s disease, often for years before any of the primary motor symptoms appear.

24          35.    There is currently no cure for Parkinson’s disease; no treatment will stop or reverse

25 its progression; and the treatments most commonly prescribed for its motor symptoms tend to

26 become progressively less effective, and tend to increasingly cause unwelcome side effects the

27 longer they are used.

28          36.    One of the primary pathophysiological hallmarks of Parkinson’s disease is the

                                                      6
                                        COMPLAINT FOR DAMAGES
         Case 3:21-cv-03879-JD Document 1 Filed 05/24/21 Page 7 of 24




 1 selective degeneration and death of dopaminergic neurons (dopamine-producing nerve cells) in a

 2 part of the brain called the substantia nigra pars compacta (“SNpc”).

 3          37.     Dopamine is a neurotransmitter (a chemical messenger that transmits signals from

 4 one neuron to another neuron, muscle cell, or gland cell) that is critical to the brain’s control of

 5 motor function (among other things).

 6          38.     The death of dopaminergic neurons in the SNpc decreases the production of

 7 dopamine. Once dopaminergic neurons die, they are not replaced; when enough dopaminergic

 8 neurons have died, dopamine production falls below the level the brain requires for proper control

 9 of motor function, resulting in the motor symptoms of Parkinson’s disease.

10          39.     The presence of Lewy bodies (insoluble aggregates of a protein called alpha-

11 synuclein) in many of the remaining dopaminergic neurons in the SNpc is another of the primary

12 pathophysiological hallmarks of Parkinson’s disease.

13          40.     Dopaminergic neurons are particularly susceptible to oxidative stress, a disturbance

14 in the normal balance between oxidants present in cells and cells’ antioxidant defenses.

15          41.     Scientists who study Parkinson’s disease generally agree that oxidative stress is a

16 major factor in—if not the precipitating cause of—the degeneration and death of dopaminergic

17 neurons in the SNpc and the accumulation of Lewy bodies in the remaining dopaminergic neurons

18 that are the primary pathophysiological hallmarks of the disease.

19          42.     Paraquat is highly toxic to both plants and animals, creating oxidative stress that

20 causes or contributes to cause the degeneration and death of plant or animal cells.

21          43.     Paraquat creates oxidative stress in the cells of plants and animals because of “redox

22 properties” that are inherent in its chemical composition and structure: it is a strong oxidant, and it

23 readily undergoes “redox cycling” in the presence of molecular oxygen, which is plentiful in living

24 cells.

25          44.     The redox cycling of Paraquat in living cells interferes with cellular functions that

26 are necessary to sustain life– with photosynthesis in plant cells, and with cellular respiration in

27 animal cells. The redox cycling of Paraquat in living cells creates a “reactive oxygen species” known

28 as superoxide radical, an extremely reactive molecule that can initiate a cascading series of chemical

                                                      7
                                         COMPLAINT FOR DAMAGES
         Case 3:21-cv-03879-JD Document 1 Filed 05/24/21 Page 8 of 24




 1 reactions that creates other reactive oxygen species that damage lipids, proteins, and nucleic acids,

 2 molecules that are essential components of the structures and functions of living cells. Because the

 3 redox cycling of Paraquat can repeat indefinitely in the conditions typically present in living cells,

 4 a single molecule of Paraquat can trigger the production of countless molecules of destructive

 5 superoxide radical.

 6          45.     Paraquat’s redox properties have been known to science since at least the 1930s.

 7          46.     It has been scientifically known since the 1960s that Paraquat (due to its redox

 8 properties) is toxic to the cells of plants and animals. The same redox properties that make Paraquat

 9 toxic to plant cells and other types of animal cells make it toxic to dopaminergic neurons in

10 humans– that is, Paraquat is a strong oxidant that interferes with the function of, damages, and

11 ultimately kills dopaminergic neurons in the human brain by creating oxidative stress through

12 redox cycling.

13          47.     Paraquat is one of only a handful of toxins that scientists use to produce animal

14 models of Parkinson’s disease, i.e., use in a laboratory to artificially produce the symptoms of

15 Parkinson’s disease in animals.

16          48.     Animal studies involving various routes of exposure have found that Paraquat creates

17 oxidative stress that results in the degeneration and death of dopaminergic neurons in the SNpc,

18 other pathophysiology consistent with that seen in human Parkinson’s disease, and motor deficits

19 and behavioral changes consistent with those commonly seen in human Parkinson’s disease.

20          49.     Hundreds of in vitro studies (experiments in a test tube, culture dish, or other

21 controlled experimental environment) have found that Paraquat creates oxidative stress that results

22 in the degeneration and death of dopaminergic neurons (and many other types of animal cells).

23          50.     Epidemiological studies have found that exposure to Paraquat significantly increases

24 the risk of contracting Parkinson’s disease. A number of studies have found that the risk of

25 Parkinson’s disease is more than double in populations with occupational exposure to Paraquat

26 compared to populations without such exposure.

27          51.     These convergent lines of evidence (toxicology, animal experiments, and

28 epidemiology) demonstrate that Paraquat exposure generally can cause Parkinson’s disease.

                                                      8
                                        COMPLAINT FOR DAMAGES
         Case 3:21-cv-03879-JD Document 1 Filed 05/24/21 Page 9 of 24




 1                                     PARAQUAT REGULATION

 2          52.     The Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA”), 7 U.S.C. § 136

 3 et seq., which regulates the distribution, sale, and use of pesticides within the U.S., requires that

 4 pesticides be registered with the U.S. Environmental Protection Agency (“EPA”) prior to their

 5 distribution, sale, or use, except as described by FIFRA. 7 U.S.C. 136a(a).

 6          53.     The California Food & Agric. Code § D. 7, Ch. 2, which regulates the labeling,

 7 distribution, use, and application of pesticides within the State of California, requires that pesticides

 8 be registered with the California Department of Pesticide Regulation (“CDPR”) before they are

 9 offered for sale in the State of California. Cal. Food & Agric. Code § 12811.

10          54.     Paraquat is a “restricted use pesticide” under federal law, see 40 C.F.R. § 152.175,

11 which means it is “limited to use by or under the direct supervision of a certified applicator,” and is

12 a “restricted material” under California law, see Cal. Code Regs. tit. 3, § 6400(e), which means it

13 cannot be sold, used, or possessed by any person in California without the proper licensing and

14 permitting.

15          55.     As part of the pesticide registration process, the EPA requires, among other things, a

16 variety of tests to evaluate the potential for exposure to pesticides, toxicity to people and other

17 potential non-target organisms, and other adverse effects on the environment.

18          56.     As a general rule, FIFRA requires registrants, the chemical companies registered to

19 sell the pesticides, to perform health and safety testing of pesticides. However, FIFRA does not

20 require the EPA itself to perform health and safety testing of pesticides, and the EPA generally does

21 not perform such testing.

22          57.     The EPA registers (or re-registers) a pesticide if it is persuaded, based largely on

23 studies and data submitted by the registrant, that: (1) its composition is such as to warrant the

24 proposed claims for it, 7 U.S.C. § 136a(c)(5)(A); (2) its labeling and other material required to be

25 submitted comply with the requirements of FIFRA, 7 U.S.C. § 136a(c)(5)(B); (3) it will perform its

26 intended function without unreasonable adverse effects on the environment, 7 U.S.C. §

27 136a(c)(5)(C); and (4) when used in accordance with widespread and commonly recognized practice

28 it will not generally cause unreasonable adverse effects on the environment, 7 U.S.C. §

                                                       9
                                         COMPLAINT FOR DAMAGES
        Case 3:21-cv-03879-JD Document 1 Filed 05/24/21 Page 10 of 24




 1 136a(c)(5)(D).

 2          58.     FIFRA defines “unreasonable adverse effects on the environment” as “any

 3 unreasonable risk to man or the environment, taking into account the economic, social, and

 4 environmental costs and benefits of the use of any pesticide.” 7 U.S.C. § 136(bb).

 5          59.     Under FIFRA, “[a]s long as no cancellation proceedings are in effect registration of a

 6 pesticide shall be prima facie evidence that the pesticide, its labeling and packaging comply with the

 7 registration provisions of [FIFRA].” 7 U.S.C. § 136a(f)(2). However, FIFRA further provides that

 8 “[i]n no event shall registration of an article be construed as a defense for the commission of any

 9 offense under [FIFRA].” 7 U.S.C. § 136a(f)(2).

10          60.     The distribution or sale of a pesticide that is misbranded is an offense under FIFRA,

11 which provides in relevant part that “it shall be unlawful for any person in any State to distribute or

12 sell to any person ... any pesticide which is ... misbranded.” 7 U.S.C. § 136j(a)(1)(E). A pesticide is

13 misbranded under FIFRA if, among other things: (1) its labeling bears any statement, design, or

14 graphic representation relative thereto or to its ingredients which is false or misleading in any

15 particular, 7 U.S.C. § 136(q)(1)(A); (2) the labeling accompanying it does not contain directions for

16 use which are necessary for effecting the purpose for which the product is intended and if complied

17 with, together with any requirements imposed under section 136a(d) of this title, are adequate to

18 protect health and the environment, 7 U.S.C. § 136(q)(1)(F); or (3) the label does not contain a

19 warning or caution statement which may be necessary and if complied with, together with any

20 requirements imposed under section 136a(d) of this title, is adequate to protect health and the

21 environment,” 7 U.S.C. § 136(q)(1)(G).

22          61.     As a result, a pesticide may be misbranded despite an EPA determination that it met

23 FIFRA’s registration criteria. In other words, notwithstanding its registration, a pesticide is

24 misbranded if its label contains “false or misleading” statements, has inadequate instructions for

25 use, or omits warnings or cautionary statements necessary to protect human health. Similarly, a

26 pesticide may be found to cause unreasonable adverse effects on humans when used according to

27 the approved label despite a determination by the EPA that it would not.

28          62.     Plaintiff does not seek in this action to impose on Defendants any labeling or

                                                      10
                                         COMPLAINT FOR DAMAGES
        Case 3:21-cv-03879-JD Document 1 Filed 05/24/21 Page 11 of 24




 1 packaging requirement in addition to or different from those required under FIFRA. Any allegation

 2 in this Complaint that a Defendant breached a duty to provide adequate directions for the use of or

 3 warnings about Paraquat, breached a duty to provide adequate packaging for Paraquat, concealed,

 4 suppressed, or omitted to disclose any material fact about Paraquat, or engaged in any unfair or

 5 deceptive practice regarding Paraquat, is intended and should be construed to be consistent with that

 6 alleged breach, concealment, suppression, or omission, or unfair or deceptive practice having

 7 rendered the Paraquat “misbranded” under FIFRA. However, Plaintiff brings claims and seeks relief

 8 in this action only under state law, and does not bring any claims or seek any relief in this action

 9 under FIFRA.

10                                     Acts of Syngenta Defendants

11          63.      SAG is a foreign corporation organized and existing under the laws of Switzerland,

12 with its principal place of business in Basel, Switzerland. It is a successor by merger or continuation

13 of business to its corporate predecessors, including but not limited to ICI.

14          64.      SCPLLC is a limited liability company organized under the laws of the State of

15 Delaware. It is a successor by merger or continuation of business to its corporate predecessors,

16 including but not limited to ICI Americas. SCPLLC is registered with the State of California,

17 Secretary of State to do business in the State of California.

18          65.      SCPLLC or its corporate predecessors have sufficient minimum contacts with the

19 State of California and have purposefully availed themselves of the privileges of conducting

20 business in the State of California, in that they:

21                  a.     secured and maintained the registration of Paraquat products and other

22          pesticides with the CDPR to enable themselves and others to manufacture, distribute, sell,

23          and use these products in the State of California;

24                  b.     marketed, licensed, advertised, distributed, sold, and delivered Paraquat and

25          other pesticides to chemical companies, licensees, distributors, and dealers whom they

26          expected to distribute and sell Paraquat and other pesticides in or for use in the State of

27          California, including the Chevron Defendants and “Syngenta Retailers,” as well as to

28          applicators and farmers in the State of California;

                                                        11
                                         COMPLAINT FOR DAMAGES
        Case 3:21-cv-03879-JD Document 1 Filed 05/24/21 Page 12 of 24




 1                 c.      employed or utilized sales representatives to market and sell Paraquat and

 2          other pesticides in California;

 3                 d.      maintained several locations throughout the State of California, including in

 4          the towns of Sanger, Granite Bay and Roseville;

 5                 e.      attended meetings of the CDPR’s Pesticide Registration and Evaluation

 6          Committee relating to the registration of their pesticides, including Paraquat;

 7                 f.      sponsored continuing education seminars for the CDPR at various locations

 8          in the State of California, including the towns of Oxnard, Seal Beach, Rancho Santa Fe,

 9          Somis, Orcutt, Woodland and Pala;

10                 g.      utilized California state courts to promote their pesticide business, including

11          filing an action against the CDPR and another pesticide manufacturer for allegedly using

12          Syngenta data to obtain approval of pesticides for others without its consent, see Syngenta

13          Crop Prot., Inc. v. Helliker (2006) 138 Cal.App.4th 1135; and filing an action against the

14          California EPA’s Office of Environmental Health Hazard Assessment challenging the

15          agency’s decision to list its pesticide atrazine as a chemical known to cause reproductive

16          toxicity under Proposition 65, see Syngenta Crop Protection v. OEHHA (Sacramento

17          Superior Court Case No. 34-2014-800001868); and

18                 h.      performed and funded the testing of pesticides in the State of California.

19          66.    SCPLLC’s contacts with the State of California are related to or gave rise to this

20 controversy.

21          67.    SAG exercises an unusually high degree of control over SCPLLC, such that SCPLLC

22 is the agent or mere instrumentality of SAG. SCPLLC’s contacts with California are thus imputed

23 to SAG for purposes of jurisdiction. See City of Greenville, Ill. v. Syngenta Crop Prot., Inc., 830 F.

24 Supp. 2d 550 (S.D. Ill. 2011).

25                                      Acts of Chevron Defendants

26          68.    Chevron U.S.A., Inc. is a corporation organized under the laws of the State of

27 Pennsylvania, with its headquarters and principal place of business in San Ramon, California.

28          69.    Does One through Sixty are corporate entities which are agents, joint venturers, alter-

                                                     12
                                         COMPLAINT FOR DAMAGES
        Case 3:21-cv-03879-JD Document 1 Filed 05/24/21 Page 13 of 24




 1 egos, successors-in-interest, and predecessors-in-interest to Chevron U.S.A., Inc. Does One through

 2 Sixty were each acting within the course and scope of their agency, joint venture, alter-ego

 3 relationship, and corporate interrelationship. The exact nature, relation, and corporate structure of

 4 Does One through Sixty have not yet been finally determined. Plaintiff reserves the right to amend

 5 this complaint with corporate allegations when they are finally determined.

 6          70.     Jurisdiction is proper over Chevron U.S.A., Inc. because it is a California resident,

 7 maintaining its principal place of business and headquarters in California.

 8                     DEFENDANTS’ TORTIOUS CONDUCT RESULTED IN
                    LINDA VACCHINO DEVELOPING PARKINSON’S DISEASE
 9

10          71.     Plaintiff LINDA VACCHINO hereby refers to, incorporates, and re-alleges by this

11 reference as though set forth in full, each and every allegation hereinabove and makes them a part

12 of the following allegations.

13          72.     Plaintiff LINDA VACCHINO is a resident of Hillsborough County, Florida.

14          73.     Plaintiff LINDA VACCHINO was exposed to Paraquat manufactured and sold by

15 Defendants.

16          74.     Plaintiff LINDA VACCHINO worked at a farm in Florida from approximately 1992

17 to approximately 1997, where she personally sprayed Paraquat.

18          75.     During this time, Plaintiff LINDA VACCHINO was in close contact to the Paraquat

19 that was designed, manufactured, and distributed by Defendants, and each of them. During this time,

20 Plaintiff LINDA VACCHINO would also mix, load, spray, and/or clean Paraquat.

21          76.     The Paraquat to which Plaintiff LINDA VACCHINO was exposed entered her body

22 (1) through absorption or penetration of the skin, mucous membranes, and other epithelial tissues

23 (including tissues of the mouth, nose and nasal passages, trachea, and conducting airways,

24 particularly where cuts, abrasions, rashes, sores, or other tissue damage are present); and/or (2)

25 through the olfactory bulb; and/or (3) through respiration into the lungs; and/or (4) through ingestion

26 into the digestive tract of small droplets swallowed after entering the mouth, nose, or conducting

27 airways. Once absorbed, the Paraquat entered her bloodstream, attacked her nervous system, and

28 was a substantial factor in causing her to suffer Parkinson’s disease.

                                                      13
                                         COMPLAINT FOR DAMAGES
        Case 3:21-cv-03879-JD Document 1 Filed 05/24/21 Page 14 of 24




 1          77.     Plaintiff LINDA VACCHINO was diagnosed with Parkinson’s disease in or about

 2 2021.

 3          78.     Plaintiff LINDA VACCHINO had no reason to suspect the diagnosis was connected

 4 to her past Paraquat exposure.

 5          79.     Plaintiff LINDA VACCHINO was never told, either by a medical professional, by

 6 media, or by the Defendants, that chronic, low-dose exposure to Paraquat could cause her to suffer

 7 Parkinson’s disease.

 8          80.     Plaintiff LINDA VACCHINO first became aware of Paraquat’s role in causing her

 9 Parkinson’s disease and the wrongful acts of the Defendants that caused or contributed to her

10 developing Parkinson’s disease within a year of the filing date of this Complaint.

11          81.     Plaintiff LINDA VACCHINO did not discover this earlier because she had no reason

12 to suspect that her working with Paraquat could cause her to suffer Parkinson’s disease.

13          82.     Defendants’ acts and omissions were a legal, proximate, and substantial factor in

14 causing Plaintiff LINDA VACCHINO to suffer severe and permanent physical injuries, pain, mental

15 anguish, and disability, and will continue to do so for the remainder of her life.

16          83.     By reason of the premises, it became necessary for Plaintiff LINDA VACCHINO to

17 incur expenses from medical care and treatment, and related costs and expenses required in the care

18 and treatment of said injuries. Plaintiff LINDA VACCHINO’s damages in this respect are presently

19 unascertained as said services are still continuing.

20          84.     By reason of the premises, it will be necessary for Plaintiff LINDA VACCHINO to

21 incur future expenses for medical care and treatment, and related costs and expenses required for

22 future care and treatment. Plaintiff’s damages in this respect are presently unascertained as said

23 services are still continuing. Plaintiff prays leave to insert elements of damages in this respect when

24 the same are finally determined.

25          85.     By reason of the premises, Plaintiff LINDA VACCHINO has been at times unable

26 to follow Plaintiff’s regular employment, incurring special damages in a presently unascertained

27 sum as said loss is still continuing. Plaintiff prays leave to insert elements of damages regarding

28 past wage loss, future wage loss, and lost earning capacity when the same are finally determined.

                                                      14
                                         COMPLAINT FOR DAMAGES
        Case 3:21-cv-03879-JD Document 1 Filed 05/24/21 Page 15 of 24




 1          86.     By reason of the premises, Plaintiff has suffered general (non-economic) damages in

 2 a sum in excess of the jurisdictional minimum of this Court.

 3          87.     By reason of the premises, Plaintiff has suffered special (economic) damages in a

 4 sum in excess of the jurisdictional minimum of this Court.

 5                                        CAUSES OF ACTION

 6                                                COUNT I

 7                       STRICT PRODUCTS LIABILITY DESIGN DEFECT

 8          88.     Plaintiff incorporates by reference each allegation set forth in preceding paragraphs

 9 as if fully stated herein.

10          89.     Defendants are liable to Plaintiff under a products liability theory for marketing a

11 defectively-designed product, as well as for failing to adequately warn of the risk of severe

12 neurological injury caused by chronic, low-dose exposure to Paraquat.

13          90.     At all relevant times, Chevron U.S.A., Inc., the Syngenta Defendants, Does One

14 through Sixty, and their corporate predecessors designed, manufactured, distributed, and sold

15 Paraquat for use in the State of California.

16          91.     At all relevant times and places, the Paraquat that Chevron U.S.A., Inc., the Syngenta

17 Defendants, Does One through Sixty, and their corporate predecessors designed, manufactured,

18 distributed, and sold was used in the intended or a reasonably foreseeable manner.

19          92.     Plaintiff LINDA VACCHINO was exposed to Paraquat that Chevron U.S.A., Inc., the

20 Syngenta Defendants, Does One through Sixty, and their corporate predecessors designed,

21 manufactured, distributed, and sold. As a result of that exposure, Paraquat entered Plaintiff LINDA

22 VACCHINO’s body causing Plaintiff to develop Parkinson’s disease.

23          93.     The Paraquat that Chevron U.S.A., Inc., the Syngenta Defendants, Does One through

24 Sixty, and their corporate predecessors designed, manufactured, distributed, and sold did not

25 perform as safely as an ordinary consumer would have expected it to perform when used in the

26 intended or a reasonably foreseeable manner, in that:

27                  a.     as designed, manufactured, formulated and packaged Paraquat was likely to

28          be inhaled, ingested, and absorbed into the bodies of persons who used it, who were nearby

                                                      15
                                         COMPLAINT FOR DAMAGES
        Case 3:21-cv-03879-JD Document 1 Filed 05/24/21 Page 16 of 24




 1          while it was being used, or who entered fields or orchards where it had been sprayed (or

 2          areas near where it had been sprayed); and

 3                  b.     when inhaled, ingested, or absorbed into the body, it was likely to cause

 4          neurological damage that was both permanent and cumulative, and repeated low-dose

 5          exposures were likely to cause neurodegenerative disease, including Parkinson’s disease.

 6          94.     Alternatively, Chevron U.S.A., Inc., the Syngenta Defendants, Does One through

 7 Sixty, and their corporate predecessors’ Paraquat products were defectively designed in that the risk

 8 of danger inherent in the challenged design outweighed the benefits of such design, considering,

 9 among other relevant factors, the gravity of the danger posed by the challenged design, the

10 likelihood that such danger would occur, the mechanical feasibility of a safer alternative design, the

11 financial cost of an improved design, and the adverse consequences to the product and to the

12 consumer that would result from an alternative design.

13          95.     The design defect existed when the Paraquat left Chevron U.S.A., Inc., the Syngenta

14 Defendants, Does One through Sixty, and their corporate predecessors’ possession and control.

15          WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in Plaintiff’s

16 favor for compensatory and punitive damages, together with interest, costs herein incurred,

17 attorneys’ fees and all relief as this Court deems just and proper. Additionally, Plaintiff demands a

18 jury trial on all issues contained herein.

19                                                COUNT II

20                       STRICT PRODUCTS LIABILITY FAILURE TO WARN

21          96.     Plaintiff incorporates by reference each allegation set forth in preceding paragraphs

22 as if fully stated herein.

23          97.     Defendants are also liable to Plaintiff under a products liability theory based on their

24 failure to adequately warn of the risks of Paraquat.

25          98.    When Chevron U.S.A., Inc., the Syngenta Defendants, Does One through Sixty, and

26 their corporate predecessors manufactured and sold the Paraquat to which Plaintiff was exposed, it

27 was known or knowable to Chevron U.S.A., Inc., the Syngenta Defendants, Does One through Sixty,

28 and their corporate predecessors in light of scientific knowledge that was generally accepted in the

                                                      16
                                         COMPLAINT FOR DAMAGES
        Case 3:21-cv-03879-JD Document 1 Filed 05/24/21 Page 17 of 24




 1 scientific community that:

 2                  a.     Paraquat was designed, manufactured, formulated, and packaged such that it

 3          was likely to be inhaled, ingested, and absorbed into the bodies of persons who used it, who

 4          were nearby while it was being used, or who entered fields or orchards where it had been

 5          sprayed or areas near where it had been sprayed; and

 6                  b.     when inhaled, ingested, or absorbed into the body, it was likely cause latent

 7          neurological damage that was both permanent and cumulative, and that repeated, low-dose

 8          exposures were likely to cause neurodegenerative disease, including Parkinson’s disease.

 9          99.    The risk of contracting Parkinson’s disease from chronic, low-dose exposure to

10 Paraquat presented a substantial danger to users of Paraquat when the product was used in a

11 reasonably foreseeable manner.

12          100.    An ordinary consumer would not have recognized the potential risk of permanent,

13 irreversible neurological damage, including the risk of contracting Parkinson’s disease, from

14 chronic, low-dose exposure to Paraquat.

15          101.    Chevron U.S.A., Inc., the Syngenta Defendants, Does One through Sixty, and their

16 corporate predecessors failed to warn of the potential risk of permanent, irreversible neurological

17 damage from chronic, low-dose exposure to Paraquat, and failed to provide adequate instructions

18 regarding avoidance of these risks.

19          102.    As a direct and proximate result of Chevron U.S.A., Inc., the Syngenta Defendants,

20 Does One through Sixty, and their corporate predecessors’ marketing of a defective product,

21 Plaintiff suffered the injuries described in this Complaint.

22           WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in Plaintiff’s

23 favor for compensatory and punitive damages, together with interest, costs herein incurred,

24 attorneys’ fees and all relief as this Court deems just and proper. Additionally, Plaintiff demands a

25 jury trial on all issues contained herein.

26                                                  COUNT III

27                                                NEGLIGENCE

28          103.    Plaintiff incorporates by reference each allegation set forth in preceding paragraphs

                                                     17
                                         COMPLAINT FOR DAMAGES
        Case 3:21-cv-03879-JD Document 1 Filed 05/24/21 Page 18 of 24




 1 as if fully stated herein.

 2          104.    At all relevant times, Chevron U.S.A., Inc., the Syngenta Defendants, Does One

 3 through Sixty, and their corporate predecessors designed, manufactured, distributed, and sold

 4 Paraquat for use in the State of California.

 5          105.    Plaintiff LINDA VACCHINO was exposed to Paraquat in the State of Florida that

 6 Chevron U.S.A., Inc., the Syngenta Defendants, Does One through Sixty, and their corporate

 7 predecessors manufactured and sold.

 8          106.    The Paraquat to which Plaintiff was exposed was used in the intended or a reasonably

 9 foreseeable manner.

10          107.    At all times relevant to this claim, in researching, designing, manufacturing,

11 packaging, labeling, distributing, and selling Paraquat, Chevron U.S.A., Inc., the Syngenta

12 Defendants, Does One through Sixty, and their corporate predecessors owed a duty to exercise

13 ordinary care for the health and safety of the persons whom it was reasonably foreseeable could be

14 exposed to Paraquat, including Plaintiff LINDA VACCHINO.

15          108.    When Chevron U.S.A., Inc., the Syngenta Defendants, Does One through Sixty, and

16 their corporate predecessors designed, manufactured, packaged, labeled, distributed, and sold the

17 Paraquat to which Plaintiff was exposed, it was reasonably foreseeable that Paraquat:

18                  a.     was likely to be inhaled, ingested, and absorbed into the bodies of persons

19          who used it, who were nearby while it was being used, or who entered fields or orchards

20          where it had been sprayed or areas near where it had been sprayed; and

21                  b.     when inhaled, ingested, or absorbed into the bodies of persons who used it,

22          who were nearby while it was being used, or who entered fields or orchards where it has

23          been sprayed or areas near where it has been sprayed, it was likely to cause neurological

24          damage that was both permanent and cumulative, and repeated exposures were likely to

25          cause neurodegenerative disease, including Parkinson’s disease.

26          109.    In breach of the aforementioned duty to Plaintiff, Chevron U.S.A., Inc., the Syngenta

27 Defendants, Does One through Sixty, and their corporate predecessors negligently:

28                  a.     failed to design, manufacture, formulate, and package Paraquat to make it

                                                     18
                                         COMPLAINT FOR DAMAGES
     Case 3:21-cv-03879-JD Document 1 Filed 05/24/21 Page 19 of 24




 1     unlikely to be inhaled, ingested, and absorbed into the bodies of persons who used it, who

 2     were nearby while it was being used, or who entered fields or orchards where it had been

 3     sprayed or areas near where it had been sprayed;

 4            b.      designed, manufactured, and formulated Paraquat such that it was likely to

 5     cause neurological damage that was both permanent and cumulative, and repeated exposures

 6     were likely to cause clinically significant neurodegenerative disease, including Parkinson’s

 7     disease;

 8            c.      failed to conduct adequate research and testing to determine the extent to

 9     which exposure to Paraquat was likely to occur through inhalation, ingestion, and absorption

10     into the bodies of persons who used it, who were nearby while it was being used, or who

11     entered fields or orchards where it had been sprayed or areas near where it had been sprayed;

12            d.      failed to conduct adequate research and testing to determine the extent to

13     which Paraquat spray drift was likely to occur, including its propensity to drift, the distance

14     it was likely to drift, and the extent to which Paraquat spray droplets were likely to enter the

15     bodies of persons spraying it or other persons nearby during or after spraying;

16            e.      failed to conduct adequate research and testing to determine the extent to

17     which Paraquat was likely to cause or contribute to cause latent neurological damage that

18     was both permanent and cumulative, and the extent to which repeated exposures were likely

19     to cause or contribute to cause clinically significant neurodegenerative disease, including

20     Parkinson’s disease;

21            f.      failed to direct that Paraquat be used in a manner that would have made it

22     unlikely to be inhaled, ingested, and absorbed into the bodies of persons who used it, who

23     were nearby while it was being used, or who entered fields or orchards where it had been

24     sprayed or areas near where it had been sprayed; and

25            g.      failed to warn that Paraquat was likely to cause neurological damage that was

26     both permanent and cumulative, and repeated exposures were likely to cause clinically

27     significant neurodegenerative disease, including Parkinson’s disease.

28     110.   Chevron U.S.A., Inc., the Syngenta Defendants, Does One through Sixty, and their

                                                 19
                                    COMPLAINT FOR DAMAGES
         Case 3:21-cv-03879-JD Document 1 Filed 05/24/21 Page 20 of 24




 1 corporate predecessors knew or should have known that users would not realize the dangers of

 2 exposure to Paraquat and negligently failed to take reasonable steps to prevent the foreseeable risk

 3 of harm from exposure to Paraquat.

 4          111.    As a direct and proximate result of Chevron U.S.A., Inc., the Syngenta Defendants,

 5 Does One through Sixty, and their corporate predecessors’ negligence, Plaintiff suffered the injuries

 6 described in this Complaint.

 7          112.    Additionally, in the course of designing, manufacturing, packaging, labeling,

 8 distributing, and selling Paraquat, Chevron U.S.A., Inc., the Syngenta Defendants, Does One

 9 through Sixty, and their corporate predecessors violated laws, statutes, and regulations, including

10 but not limited to: sections of Food & Agriculture Code, Division 7, Chapter 2 (Pesticides) and

11 sections of Title 3, California Code of Regulations, Division 6 (Pesticides).

12          113.    Plaintiff was a member of the class of persons that said laws, statutes, and regulations

13 were intended to protect.

14          114.    Chevron U.S.A., Inc., the Syngenta Defendants, Does One through Sixty, and their

15 corporate predecessors’ violations of said laws, statutes, and regulations were also substantial

16 factors in causing Plaintiff’s injuries.

17          115.    The injuries that resulted from Chevron U.S.A., Inc., the Syngenta Defendants, Does

18 One through Sixty, and their corporate predecessors’ violations were the kind of occurrence the

19 laws, statutes, and regulations were designed to prevent.

20          WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in Plaintiff’s

21 favor for compensatory and punitive damages, together with interest, costs herein incurred,

22 attorneys’ fees and all relief as this Court deems just and proper. Additionally, Plaintiff demands a

23 jury trial on all issues contained herein.

24                                               COUNT IV

25                 BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

26          116.    Plaintiff incorporates by reference each allegation set forth in preceding paragraphs

27 as if fully stated herein.

28          117.    At all relevant times, Chevron U.S.A., Inc., the Syngenta Defendants, Does One

                                                      20
                                         COMPLAINT FOR DAMAGES
        Case 3:21-cv-03879-JD Document 1 Filed 05/24/21 Page 21 of 24




 1 through Sixty, and their corporate predecessors engaged in the business of designing,

 2 manufacturing, distributing, and selling Paraquat and other restricted-use pesticides and held

 3 themselves out as having special knowledge or skill regarding Paraquat and other restricted-use

 4 pesticides.

 5          118.    At all relevant times, Chevron U.S.A., Inc., the Syngenta Defendants, Does One

 6 through Sixty, and their corporate predecessors designed, manufactured, distributed, and sold

 7 Paraquat for use in the State of California.

 8          119.    Plaintiff was exposed to Paraquat in the State of Florida that Chevron U.S.A., Inc.,

 9 the Syngenta Defendants, Does One through Sixty, and their corporate predecessors designed,

10 manufactured, distributed, and sold.

11          120.    The Paraquat to which Plaintiff LINDA VACCHINO was exposed was not fit for

12 the ordinary purposes for which it was used, and in particular:

13                  a.     it was designed, manufactured, formulated, and packaged such that it was

14          likely to be inhaled, ingested, and absorbed into the bodies of persons who used it, who were

15          nearby while it was being used, or who entered fields or orchards where it had been sprayed

16          or areas near where it had been sprayed; and

17                  b.     when inhaled, ingested, or absorbed into the bodies of persons who used it,

18          who were nearby while it was being used, or who entered fields or orchards where it had

19          been sprayed or areas near where it had been sprayed, it was likely to cause neurological

20          damage that was both permanent and cumulative, and repeated exposures were likely to

21          cause neurodegenerative disease, including Parkinson’s disease.

22          121.    As a direct and proximate result of Chevron U.S.A., Inc., the Syngenta Defendants,

23 Does One through Sixty, and their corporate predecessors’ breach of implied warranty, Plaintiff

24 suffered the injuries herein described.

25          WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in Plaintiff’s

26 favor for compensatory and punitive damages, together with interest, costs herein incurred,

27 attorneys’ fees and all relief as this Court deems just and proper. Additionally, Plaintiff demands a

28 jury trial on all issues contained herein.

                                                     21
                                         COMPLAINT FOR DAMAGES
        Case 3:21-cv-03879-JD Document 1 Filed 05/24/21 Page 22 of 24




 1                                               COUNT V

 2                                        PUNITIVE DAMAGES

 3          122.    Plaintiff incorporates by reference each allegation set forth in preceding paragraphs

 4 as if fully stated herein.

 5          123.    Defendants’ conduct as alleged herein was done with oppression, fraud, and malice.

 6 Defendants were fully aware of the safety risks of Paraquat. Nonetheless, Defendants deliberately

 7 crafted their label, marketing, and promotion of Paraquat to mislead farmers and consumers.

 8          124.    This was not done by accident or through some justifiable negligence. Rather,

 9 Defendants knew that it could turn a profit by convincing the agricultural industry that Paraquat did

10 not cause Parkinson’s Disease, and that full disclosure of the true risks of Paraquat would limit the

11 amount of money Defendants would make selling Paraquat in California. Defendants’ objective was

12 accomplished not only through its misleading labeling, but through a comprehensive scheme of

13 selective fraudulent research and testing, misleading advertising, and deceptive omissions as more

14 fully alleged throughout this Complaint. Plaintiff was denied the right to make an informed decision

15 about whether to purchase, use, or be exposed to an herbicide, knowing the full risks attendant to

16 that use. Such conduct was done with conscious disregard of Plaintiff’s rights.

17          125.    There is no indication that Defendants will stop their deceptive and unlawful

18 marketing practices unless they are punished and deterred. Accordingly, Plaintiff requests punitive

19 damages against the Defendants for the harms caused to Plaintiff.

20           WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in Plaintiff’s

21 favor for compensatory and punitive damages, together with interest, costs herein incurred,

22 attorneys’ fees and all relief as this Court deems just and proper. Additionally, Plaintiff demands a

23 jury trial on all issues contained herein.

24                                        PRAYER FOR RELIEF

25          WHEREFORE, Plaintiff requests this Court to enter judgment in Plaintiff’s favor and

26 against the Defendants for:

27                  a.     actual or compensatory damages in such amount to be determined at trial and

28          as provided by applicable law;

                                                     22
                                         COMPLAINT FOR DAMAGES
       Case 3:21-cv-03879-JD Document 1 Filed 05/24/21 Page 23 of 24




 1               b.       exemplary and punitive damages sufficient to punish and deter the

 2        Defendants and others from future fraudulent practices;

 3               c.       pre-judgment and post-judgment interest;

 4               d.       costs including reasonable attorneys’ fees, court costs, and other litigation

 5        expenses; and

 6               e.       any other relief the Court may deem just and proper.

 7

 8

 9 Dated: May 24, 2021                          Respectfully submitted,

10

11                                               /s/ Devin Bolton
                                                Devin Bolton (SBN 290037)
12                                                dbolton@weitzlux.com
                                                WEITZ & LUXENBERG, PC
13
                                                1880 Century Park East, Suite 700
14                                              Los Angeles, CA 90067
                                                Phone: (212) 558-5552
15                                              Fax: (212) 344-5461
16                                              Robin Greenwald (pro hac vice application forthcoming)
                                                  rgreenwald@weitzlux.com
17
                                                Diana Gjonaj (pro hac vice application forthcoming)
18                                                dgjonaj@weitzlux.com
                                                WEITZ & LUXENBERG, PC
19                                              700 Broadway
                                                New York, NY 10003
20                                              Phone: (212) 558-5500
21                                              Fax: (212) 344-5461

22                                              Attorneys for Plaintiff

23

24

25

26

27

28

                                                   23
                                       COMPLAINT FOR DAMAGES
       Case 3:21-cv-03879-JD Document 1 Filed 05/24/21 Page 24 of 24




 1                                     JURY TRIAL DEMAND

 2          Plaintiff demands a trial by jury on all of the triable issues within this pleading.

 3

 4 Dated: May 24, 2021                           Respectfully submitted,

 5

 6                                                /s/ Devin Bolton
                                                 Devin Bolton (SBN 290037)
 7                                                 dbolton@weitzlux.com
                                                 WEITZ & LUXENBERG, PC
 8
                                                 1880 Century Park East, Suite 700
 9                                               Los Angeles, CA 90067
                                                 Phone: (212) 558-5552
10                                               Fax: (212) 344-5461
11                                               Robin Greenwald (pro hac vice application forthcoming)
                                                   rgreenwald@weitzlux.com
12
                                                 Diana Gjonaj (pro hac vice application forthcoming)
13                                                 dgjonaj@weitzlux.com
                                                 WEITZ & LUXENBERG, PC
14                                               700 Broadway
                                                 New York, NY 10003
15                                               Phone: (212) 558-5500
16                                               Fax: (212) 344-5461

17                                               Attorneys for Plaintiff

18

19

20

21

22

23

24

25

26

27

28

                                                    24
                                       COMPLAINT FOR DAMAGES
